Exhibit 10.15

 



[exh1015_01.jpg]

[[5258968]] TRANSITION SERVICES AGREEMENT BY AND BETWEEN JANSSEN RESEARCH &
DEVELOPMENT, LLC AND XBIOTECH USA, INC. DATED AS OF DECEMBER 30, 2019

 

 

[exh1015_02.jpg]

[[5258968]] ARTICLE I
DEFINITIONS......................................................................................
1 Section 1.1. D efinitions
.............................................................................. 1
Section 1.2. G lossary of Defined Terms
..................................................... 2 ARTICLE II
SERVICES............................................................................................
2 Section 2.1. S ervices
..................................................................................
2 Section 2.2. P erformance of Services
.......................................................... 2 Section 2.3. U se
of Services
....................................................................... 3
Section 2.4. T ransitional Nature of Services
............................................... 3 Section 2.5. U se of Third
Parties to Provide Services ................................. 3 ARTICLE III
OTHER ARRANGEMENTS
................................................................ 4 Section 3.1.
A ccess
....................................................................................
4 Section 3.2. S eller Manager and Buyer Manager
........................................ 4 ARTICLE IV FEES; TAXES; BOOKS AND
RECORDS ........................................... 4 Section 4.1. F ees for
Services ..................................................................... 4
Section 4.2. I nvoices
..................................................................................
5 Section 4.3. T axes
......................................................................................
5 Section 4.4. N o Set - Off
.............................................................................. 5
Section 4.5. B ooks and Records; Audit Rights
............................................ 5 ARTICLE V TERM AND TERMINATION
.............................................................. 6 Section 5.1. T
erm
.......................................................................................
6 Section 5.2. T ermination
............................................................................ 6
Section 5.3. E ffect of Termination
.............................................................. 6 - i -

 

 

[exh1015_03.jpg]

[[5258968]] ARTICLE VI CONFIDENTIALITY
........................................................................... 7
Section 6.1. C onfidentiality
........................................................................ 7
ARTICLE VII DISPUTE
RESOLUTION.....................................................................
7 Section 7.1. D ispute Resolution; Generally
................................................. 7 Section 7.2. M ediation
................................................................................
7 Section 7.3. A rbitration
.............................................................................. 8
ARTICLE VIII INDEMNIFICATION; NO WARRANTY; SPECIFIC PERFORMANCE
.........................................................................................................
10 Section 8.1. I ncorporation of Purchase Agreement Indemnification P rovisions
............................................................................. 10
Section 8.2. N O WARRANTY
................................................................. 10 Section
8.3. S pecific Performance
............................................................ 10 ARTICLE IX
MISCELLANEOUS............................................................................
10 Section 9.1. L icense to Intellectual Property
............................................. 10 Section 9.2. N otices
..................................................................................
11 Section 9.3. G overning Law
..................................................................... 11 Section
9.4. A ssignment
........................................................................... 11
Section 9.5. R elationship of the Parties
..................................................... 11 Section 9.6. F orce
Majeure .......................................................................
11 Section 9.7. S everability
........................................................................... 12
Section 9.8. W aiver and Non - Exclusion of Remedies
............................... 12 Section 9.9. F urther Assurances
................................................................ 12 Section
9.10. H eadings
...............................................................................
12 Section 9.11. C onstruction
......................................................................... 12
Section 9.12. C ounterparts
......................................................................... 13 -
ii -

 

 

[exh1015_04.jpg]

[[5258968]] - iii - Section 9.13. E ntire Agreement; Amendments
........................................... 13

 

 

[exh1015_05.jpg]

[[5258968]] - iv - E XHIBITS EXHIBIT A – Services EXHIBIT B – Seller Manager and
Buyer Manager

 

 

[exh1015_06.jpg]

This TRANSITION SERVICES AGREEMENT (this “ A greement ”), dated as of December
30, 2019, is by and between Janssen Research & Development, LLC, a New Jersey
limited liability company (“JRD”), and XBiotech USA, Inc., a Delaware
corporation (“Service P rovider ”). JRD and Service Provider are sometimes
individually referred to herein as a “Party” and are sometimes collectively
referred to herein as the “Parties”. R E C I T A L S: WHEREAS, on December 7,
2019, Janssen Biotech, Inc., a Pennsylvania corporation (“Buyer”), and XBiotech
Inc., a corporation existing under the laws of the Province of British Columbia
(“Seller”), entered into that certain Asset Purchase Agreement (the “Purchase
Agreement”), pursuant to which, among other things, Seller agreed to sell, and
Buyer agreed to purchase, all of Seller’s and its Affiliates’ right, title and
interest in, to and under the Purchased Assets, upon the terms and subject to
the conditions set forth therein; and WHEREAS, following the Closing, Service
Provider desires to provide or make available certain Services (as defined
below) to JRD and its Affiliates. NOW, THEREFORE, in consideration of the mutual
agreements, provisions and covenants contained in this Agreement and the
Purchase Agreement, the Parties hereby agree as follows : ARTICLE I D EFINITIONS
Section 1.1. D efinitions . Capitalized terms used and not defined in this
Agreement have the meanings assigned to them in the Purchase Agreement. In
addition, for the purpose of this Agreement, the following terms shall have the
meanings set forth below. “Force Majeure Event” means any event beyond the
reasonable control of the affected Party, which may include embargoes; war or
acts of war, including terrorism; insurrections, riots, or civil unrest;
strikes, lockouts or other labor disturbances; epidemics, fire, floods,
earthquakes or other acts of nature; acts, omissions or delays in acting by any
Governmental Authority (other than delays incident to the ordinary course of
drug development); and failure of plant or machinery. “Service Period” means,
with respect to any Service, the period commencing on the Closing Date and
ending at the close of business on the earlier of (i) the date on which such
Service is terminated in accordance with S ection 5.2 and (ii) the date on which
all of the Specified Clinical Trials shall have been completed (including any
Services which, by their nature, are completed following any Specified Clinical
Trials). “Specified Clinical Trials” means the (i) Phase 2(b) clinical trials
for the Compound with respect to the treatment of atopic dermatitis and
hidradenitis suppurativa and (ii) the investigator - initiated studies for the
Compound with respect to the treatment of systemic sclerosis and pancreatic
cancer, in each of cases (i) and (ii), that are ongoing as of the date hereof.
[[5258968]]

 

 

[exh1015_07.jpg]

Section 1.2. G lossary of Defined Terms . The following terms have the meanings
set forth in the Sections set forth below: D efinition “ A g r e e m e n t ”
“Buyer” “Buyer Manager” “CPR Mediation Procedure” “CPR Rules” “ D i s pu t e ”
“Fees” “JRD” “Party” or “Parties” “Pass - Through Costs” “Protocol” “Purchase
Agreement” “Seller” “Seller Manager” “Service Provider” “ S e r v i c e s ”
“Term” S ection P r e a m b l e Recitals 3.3(b) 7.2(a) 7.3(a) 7.1 4.1 P r e a m
b l e P r e a m b l e 4 . 1 7.3(h) R e c i t a l s R e c i t a l s 3 . 3 (a) P r
e a m b l e 2.1 5.1 ARTICLE II S ERVICES Section 2.1. S ervices . Commencing on
the Closing Date and for the remainder of the applicable Service Period, Service
Provider shall provide, or shall cause one or more of its Affiliates to provide,
to JRD and its Affiliates, the services described on E xhibit A (the
“Services”). If, during the Term, JRD identifies any service that is not a
Service, which was provided by Service Provider or any of its Affiliates to the
Business during the Reference Period and which JRD determines in good faith it
needs to continue to operate the Business, then JRD may request that Service
Provider provide such service, and Service Provider and JRD shall negotiate in
good faith to determine whether Service Provider will provide such service. Upon
mutual agreement of the Parties, such service will be added to E xhibit A , and
will thereafter be considered a “Service” hereunder. Section 2.2. P erformance
of Services . (a) Service Provider shall perform, or caused to be performed, all
Services in a manner that is substantially similar in nature, frequency and
quality to the analogous services provided during the Reference Period by
Service Provider and its Affiliates to the Business. Service Provider shall
perform its duties and responsibilities hereunder in good faith and in
compliance with applicable Law and, in the provision of the Services, shall
comply with all applicable clinical trial agreements with respect to the
Specified Clinical Trials and shall not deviate from any of the clinical trial
protocols applicable to the Specified Clinical Trials or make any material
changes to, or material determinations with respect to, the conduct of the
Specified - 2 - [[5258968]]

 

 

[exh1015_08.jpg]

- 3 - [[5258968]] Clinical Trials (including with respect to study design,
budget or headcount), in each case without the consent of JRD. (b) Each of
Service Provider and JRD agrees to cooperate and use commercially reasonable
efforts to obtain any necessary third - party consents required for the
provision of any Services hereunder. If, with respect to a Service, Service
Provider and JRD, despite the use of their respective commercially reasonable
efforts, are unable to obtain a required consent or the performance of such
Service by Service Provider or its Affiliates would constitute a violation of
applicable Laws, Service Provider shall in good faith use its commercially
reasonable efforts to devise an alternative arrangement for the provision of
such Services (which may include, subject to JRD’s consent, retaining any
Contract that would have otherwise been assigned or transferred to Buyer as an
Assumed Contract until the expiration or termination of the applicable Service
Period). (c) Each Party shall be responsible for its own compliance with any and
all Laws applicable to its performance under this Agreement. No Party shall take
any action in violation of any such applicable Law that results in Liability
being imposed on the other Party. (d) JRD agrees to cooperate in good faith with
Service Provider to facilitate the performance of the Services by Service
Provider. In furtherance of the foregoing, JRD agrees that Service Provider
shall not be deemed to be in breach of its obligations hereunder to the extent a
failure to perform such obligations is caused by any failure or delay of JRD or
its Affiliates to satisfy its obligations under this Agreement. Neither Service
Provider nor any of its Affiliates shall be liable for any action or inaction to
the extent taken or omitted to be taken by it pursuant to the instructions
received from JRD or its Affiliates. Section 2.3. U se of Services . Service
Provider shall be required to provide the Services only to JRD and its
Affiliates and only in connection with the conduct by JRD and its Affiliates of
the Business. Section 2.4. T ransitional Nature of Services . Each of Service
Provider and JRD acknowledges the transitional nature of the Services, and
Service Provider agrees to cooperate in good faith with JRD and to use
commercially reasonable efforts to effectuate a smooth transition of the
Services from Service Provider to JRD (or its designee). Section 2.5. U se of
Third Parties to Provide Services . Service Provider may perform its obligations
to provide a Service through agents, subcontractors, independent contractors or
other Third Parties; p rovided , h owever , that (a) the delegation of
performance of the applicable Service does not impact the nature, frequency or
quality of such Service and (b) any increased costs resulting from such
delegation shall be borne by Service Provider. Nothing in this S ection 2 .5
shall relieve Service Provider of its obligations under this Agreement by use of
such agents, subcontractors or independent contractors and a breach of this
Agreement by any such agents, subcontractors, independent contractors or other
Third Parties shall be deemed to constitute a breach of this Agreement by
Service Provider.

 

 

[exh1015_09.jpg]

ARTICLE III O THER ARRANGEMENTS Section 3.1. A ccess . If, in the course of its
performance of the Services hereunder, any of Service Provider or its Affiliates
or any of their respective Representatives is granted by JRD or any of its
Affiliates access to JRD’s or its Affiliates’ locations, systems and
information, Service Provider agrees to comply, and cause its Affiliates to
comply, in all material respects with JRD’s or its Affiliates’ reasonable
policies and to permit its personnel to be appropriately supervised or
accompanied during such access as reasonably required by JRD. Section 3.2. S
eller Manager and Buyer Manager . (a) During the Term, Service Provider shall
designate one employee, who initially shall be the individual identified on E
xhibit B , as the individual who shall have overall responsibility for managing
and coordinating, as applicable, the provision of the Services (the “Seller
Manager”) and who shall coordinate and consult with the Buyer Manager with
regard to the Services. Service Provider may, from time to time at its
reasonable discretion and upon written notice to JRD, designate other
individuals to serve in the capacity of the Seller Manager. (b) During the Term,
JRD shall designate one employee, who initially shall be the individual
identified on E xhibit B , as the individual who shall have overall
responsibility for managing and coordinating, as applicable, the receipt of the
Services (the “ B uyer Manager ”) and who shall coordinate and consult with the
Seller Manager with regard to the Services. JRD may, from time to time at its
reasonable discretion and upon written notice to Service Provider, designate
other individuals to serve in the capacity of the Buyer Manager. (c) The Seller
Manager and the Buyer Manager shall serve as the respective primary points of
contact for Service Provider, JRD and each of their respective Affiliates with
respect to the subject matter of this Agreement . ARTICLE IV F EES; TAXES; BOOKS
AND RECORDS Section 4.1. F ees for Services . In consideration for all of the
Services to be provided hereunder, for each calendar quarter during the Term,
JRD shall pay Service Provider a fee for such quarter equal to all Pass -
Through Costs (as defined below) incurred by Service Provider during such
calendar quarter, p lus a markup of 30% (collectively, the “ F ees ”). For
purposes of this Agreement, “Pass - Through Costs” shall mean those reasonable
documented amounts and fees paid to study sites and related providers of the
Specified Clinical Trials for the conduct of such trials during the applicable
Service Periods, together with such expenses reimbursed to such sites and
vendors, in each case under the applicable clinical trial or services agreements
to the extent related to the conduct of such trials during the applicable
Service Periods. For the avoidance of doubt, Pass - Through Costs shall not
include any internal costs or expenses of Service Provider or its Affiliates. -
4 - [[5258968]]

 

 

[exh1015_10.jpg]

- 5 - [[5258968]] Section 4.2. I nvoices . Invoices with respect to each
calendar quarter (or partial calendar quarter), together with reasonably
detailed supporting documentation therefor, shall be provided to JRD within
thirty (30) days following the last day of such calendar quarter (or, if
earlier, the expiration of the Term). Payment terms will be net thirty (30) days
after JRD’s receipt of an undisputed invoice from Service Provider; p rovided ,
h owever , the actual payment to Service Provider from JRD or its designee will
not be made until the next scheduled payment run as set forth at www.ap.jnj.com.
JRD may contest any invoice or portion thereof if it reasonably believes that
the charges reflected therein are inappropriate or questionable. Once the matter
is resolved, JRD shall pay the appropriate charges. Service Provider shall
continue to perform its obligations under this Agreement during such dispute. If
an invoice is disputed in part, Service Provider may issue a new invoice in
compliance with this S ection 4.2 reflecting solely the undisputed charges, and
any such invoice shall be payable within thirty (30) days after receipt thereof;
p rovided , h owever , the actual payment to Service Provider from JRD or its
designee will not be made until the next scheduled payment run as set forth at
www.ap.jnj.com. Section 4.3. T axes . JRD shall bear any sales, use, value -
added and similar Taxes imposed by any Taxing Authority attributable to the
Services provided hereunder. Notwithstanding anything in this Agreement to the
contrary, JRD and its Affiliates shall be entitled to deduct and withhold from
any amount payable pursuant to this Agreement such amounts as JRD believes in
good faith are required to be deducted and withheld with respect to the making
of such payment under any provision of federal, state or local (in each case,
whether domestic or foreign) Tax Law. To the extent that amounts are deducted
and withheld and paid over to the appropriate Taxing Authority, such amounts
shall be treated for all purposes of this Agreement as having been paid to the
Person in respect of which such deduction and withholding was made. Section 4.4.
N o Set - Off . Except as mutually agreed to in writing by Service Provider and
JRD, no Party or any of its Affiliates shall have any right of set off or other
similar rights with respect to (a) any amounts invoiced or paid pursuant to this
Agreement or (b) any other amounts claimed to be owed to the other Party or any
of its Affiliates arising out of this Agreement. Section 4.5. B ooks and
Records; Audit Rights . Service Provider and its Affiliates shall keep complete
and accurate records relating to the Services provided hereunder and the related
Fees. JRD shall have the right, not more frequently than once a year, at its own
expense, to have an independent, certified public accountant selected by JRD and
reasonably acceptable to Service Provider, review any such records of Service
Provider and its Affiliates upon thirty (30) days prior written notice and
during regular business hours and under obligation of confidence and subject in
all cases to any confidentiality obligations Service Provider and its Affiliates
have to Third Parties, for the sole purpose of verifying the Fees related to
Services performed by or on behalf of Service Provider and its Affiliates under
this Agreement. The report of the independent public accountant shall be shared
with Service Provider at least fifteen (15) days prior to distribution of the
final report to JRD, such that Service Provider can provide the independent
public accountant with justifying remarks for inclusion in the report prior to
sharing the conclusions of such independent public audit with JRD. The final
audit report will be shared with Service Provider and JRD at the same time and
specify whether the Fees paid to Service Provider were consistent with Service
Provider’s and its Affiliates’ Pass - Through Costs incurred in the

 

 

[exh1015_11.jpg]

performance of Services, or, if inconsistent, the amount of any underpayment or
overpayment. If the review of such records reveals an inconsistency, then JRD
shall promptly pay to Service Provider any underpaid amounts that should have
been invoiced to JRD and Service Provider shall promptly pay to JRD any overpaid
amounts that should not have been invoiced to JRD. If any such discrepancies are
an overpayment of amounts due under this Agreement greater than ten percent
(10%) of the amounts actually due for any prior twelve (12) month period,
Service Provider shall pay all reasonable costs incurred in conducting such
review. Once JRD has conducted a review and audit of Service Provider in respect
of any given period, it may not subsequently re - inspect Service Provider’s or
its Affiliates’ records in respect of such period, unless a subsequent audit of
a separate reporting period uncovers fraud on the part of Service Provider or
its Affiliates that is reasonably expected to have been occurring during the
prior audited period. ARTICLE V T ERM AND TERMINATION Section 5.1. T erm . The
term of this Agreement (the “Term”) shall commence on the Closing Date and,
unless earlier terminated pursuant to S ection 5.2 , shall terminate upon the
earlier to occur of: (a) the termination of all Service Periods; or (b) the
mutual written agreement of the Parties to terminate this Agreement in its
entirety. JRD may request, subject to Service Provider’s consent (not to be
unreasonably withheld, conditioned or delayed), to extend the Service Period
with respect to any or all of the Services as may be agreed to by the Parties.
Section 5.2. T ermination . (a) Subject to S ection 5.3 and without prejudice to
JRD’s rights with respect to a Force Majeure Event, JRD may from time to time
terminate this Agreement with respect to the entirety of any individual Service
or a portion thereof for any reason or no reason, by the giving of written
notice to Service Provider of such Service specifying the date such termination
shall be effective, which shall in no event be less than thirty (30) days after
receipt by Service Provider of such notice. (b) Service Provider may terminate
this Agreement in its entirety or with respect to any individual Service or a
portion thereof at any time upon written notice to JRD if JRD has failed to
perform any of its material obligations under this Agreement, including making
payment of Fees for any Service when due (other than amounts under dispute in
accordance with S ection 4.2 ), and such failure shall continue uncured for a
period of thirty (30) days after receipt by JRD of a written notice of such
failure from Service Provider. Section 5.3. E ffect of Termination . Upon the
termination of any Service pursuant to this Agreement, Service Provider shall
have no further obligation to provide the terminated Service to JRD, and JRD
shall have no obligation to pay any future Fees relating to any such Service; p
rovided , h owever , that JRD shall remain obligated to Service Provider for the
Fees owed and payable in respect of Services provided prior to the effective
date of termination for such Service. In connection with the termination of any
Service, the provisions of this Agreement not relating solely to such terminated
Service shall survive any such termination, and - 6 - [[5258968]]

 

 

[exh1015_12.jpg]

in connection with a termination of this Agreement in its entirety, A rticle I ,
S ection 4.5 , this A rticle V , A rticle VII and A rticle VIII , all
confidentiality obligations under this Agreement (including A rticle VI ) and
Liability for all due and unpaid Fees, shall survive such termination. The
termination of this Agreement shall not relieve the Parties of any liability or
obligation which accrued hereunder prior to the effective date of such
termination. ARTICLE VI C ONFIDENTIALITY Section 6.1. C onfidentiality . Service
Provider will, and will cause its Affiliates and its and their Representatives,
to keep confidential and not disclose to any Person (i) the terms of this
Agreement or (ii) any non - public, confidential or proprietary information of
JRD or its Affiliates (including information relating to the Business) obtained
pursuant to or in connection with this Agreement and to not use any such
information other than in furtherance of the performance of the Services. The
obligations of Service Provider under this Section 6.1 shall not apply to
information to the extent such information (a) becomes generally available to
the public without breach of Service Provider's or its Affiliates’ obligations
under this Section 6.1 or under the Purchase Agreement or any Related Document
or (b) is required to be disclosed by Law or any Order; provided, however, that
in the case of the foregoing clause (b), to the extent not prohibited by such
Law or Order, Service Provider shall notify JRD as early in advance of such
disclosure as is practicable to allow JRD to take appropriate measures (and
Service Provider shall reasonably cooperate, at the expense of JRD, in the
taking of such measures) to preserve the confidentiality of such information.
ARTICLE VII D ISPUTE RESOLUTION Section 7.1. D ispute Resolution; Generally .
The Parties recognize that a dispute may arise relating to this Agreement (a
“Dispute”). Any Dispute, including Disputes that may involve the parent company,
subsidiaries or Affiliates under common control of any Party, shall be resolved
in accordance with this A rticle VII ; p rovided that in no event is anything in
this A rticle VII intended to limit, or shall be construed to limit, in any
manner, the Parties’ rights to seek specific performance pursuant to S ection
8.3 . Section 7.2. M ediation . (a) The Parties shall first attempt in good
faith to resolve any Dispute by confidential mediation in accordance with the
then current Mediation Procedure of the International Institute for Conflict
Prevention and Resolution (“ C PR Mediation Procedure ”) (www.cpradr.org) before
initiating arbitration. The CPR Mediation Procedure shall control, except where
it conflicts with these provisions, in which case these provisions control. The
mediator shall be chosen pursuant to CPR Mediation Procedure. The mediation
shall be held in New York, New York. - 7 - [[5258968]]

 

 

[exh1015_13.jpg]

(b) Either Party may initiate mediation by written notice to the other Party of
the existence of a Dispute. The Parties agree to select a mediator within twenty
(20) days of the notice and the mediation will begin promptly after the
selection. The mediation will continue until the mediator, or either Party,
declares in writing, no sooner than after the conclusion of one (1) full day of
a substantive mediation conference attended on behalf of each Party by a senior
business person with authority to resolve the Dispute, that the Dispute cannot
be resolved by mediation. In no event, however, shall mediation continue more
than sixty (60) days from the initial notice by a Party to initiate mediation
unless the Parties agree in writing to extend that period. (c) Any period of
limitations that would otherwise expire between the initiation of mediation and
its conclusion shall be extended until twenty (20) days after the conclusion of
the mediation. Section 7.3. A rbitration . (a) If the Parties fail to resolve
the Dispute in mediation, and a Party desires to pursue resolution of the
Dispute, the Dispute shall be submitted by either Party for resolution in
arbitration pursuant to the then current CPR Non - Administered Arbitration
Rules (“CPR R ules ”) (www.cpradr.org), except where they conflict with these
provisions, in which case these provisions control. The arbitration will be held
in New York, New York. All aspects of the arbitration shall be treated as
confidential. (b) The arbitrators will be chosen form the CPR Panel of
Distinguished Neutrals, unless a candidate not on such panel is approved by both
Parties. Each arbitrator shall be a lawyer with at least fifteen (15) years’
experience with a law firm or corporate law department of over twenty - five
(25) lawyers or who was a judge of a court of general jurisdiction. To the
extent that the Dispute requires special expertise, the Parties will so inform
CPR prior to the beginning of the selection process. (c) The arbitration
tribunal shall consist of three (3) arbitrators, of whom each Party shall
designate one in accordance with the “screened” appointment procedure provided
in CPR Rule 5.4. The chair will be chosen in accordance with CPR Rule 6.4. (d)
If, however, the aggregate award sought by the Parties is less than $5 million
and equitable relief is not sought, a single arbitrator shall be chosen in
accordance with the CPR Rules. (e) Candidates for the arbitrator position(s) may
be interviewed by representatives of the Parties in advance of their selection,
p rovided that all Parties are represented. (f) The Parties agree to select the
arbitrator(s) within forty - five (45) days of initiation of the arbitration.
The hearing will be concluded within nine (9) months after selection of the
arbitrator(s) and the award will be rendered within sixty (60) days of the
conclusion of the hearing, or of any post - hearing briefing, which briefing
will be completed by both sides within forty - five (45) days after the
conclusion of the hearing. In the event the Parties cannot agree - 8 -
[[5258968]]

 

 

[exh1015_14.jpg]

upon a schedule, then the arbitrator(s) shall set the schedule following the
time limits set forth above as closely as practical . (g) The hearing will be
concluded in ten ( 10 ) hearing days or less . Multiple hearing days will be
scheduled consecutively to the greatest extent possible . A transcript of the
testimony adduced at the hearing shall be made and shall be made available to
each Party . (h) The arbitrator(s) shall be guided, but not bound, by the CPR
Protocol on Disclosure of Documents and Presentation of Witnesses in Commercial
Arbitration ( w ww . cpradr . org ) (“Protocol”) . The Parties will attempt to
agree on modes of document disclosure, electronic discovery, witness
presentation, etc . within the parameters of the Protocol . If the Parties
cannot agree on discovery and presentation issues, the arbitrator(s) shall
decide on presentation modes and provide for discovery within the Protocol,
understanding that the Parties contemplate reasonable discovery . (i) The
arbitrator(s) shall decide the merits of any Dispute in accordance with the law
governing this Agreement, without application of any principle of conflict of
laws that would result in reference to a different law. The arbitrator(s) may
not apply principles such as “amiable compositeur” or “natural justice and
equity.” (j) The arbitrator(s) are expressly empowered to decide dispositive
motions in advance of any hearing and shall endeavor to decide such motions as
would a United States District Court Judge sitting in the jurisdiction whose
substantive law governs. (k) The arbitrator(s) shall render a written opinion
stating the reasons upon which the award is based. The Parties consent to the
jurisdiction of the United States District Court for the district in which the
arbitration is held for the enforcement of these provisions and the entry of
judgment on any award rendered hereunder. Should such court for any reason lack
jurisdiction, any court with jurisdiction may act in the same fashion. (l) Each
Party has the right to seek from the appropriate court provisional remedies such
as attachment, preliminary injunction, replevin, etc. to avoid irreparable harm,
maintain the status quo, or preserve the subject matter of the Dispute. Rule 14
of the CPR Rules does not apply to this Agreement. (m) EACH PARTY HERETO WAIVES:
(1) ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY, (2) WITH THE EXCEPTION OF RELIEF
MANDATED BY STATUTE OR RESULTING FROM THE WILLFUL MATERIAL BREACH OF THIS
AGREEMENT, ANY CLAIM TO PUNITIVE, EXEMPLARY, MULTIPLIED, INDIRECT, CONSEQUENTIAL
OR LOST PROFITS/REVENUES DAMAGES (EXCEPT, IN EACH CASE, TO THE EXTENT AWARDED TO
A THIRD PARTY), AND (3) ANY CLAIM FOR ATTORNEY FEES, COSTS AND PREJUDGMENT
INTEREST. - 9 - [[5258968]]

 

 

[exh1015_15.jpg]

- 10 - [[5258968]] ARTICLE VIII I NDEMNIFICATION; NO WARRANTY; SPECIFIC
PERFORMANCE Section 8.1. I ncorporation of Purchase Agreement Indemnification
Provisions . This Agreement shall be deemed to be a “Related Document” for the
purposes of A rticle VII of the Purchase Agreement, and A rticle VII of the
Purchase Agreement will govern the indemnification obligations of the Parties
with respect to any “Losses”, as such term is defined in the Purchase Agreement,
arising under this Agreement (including, for the avoidance of doubt, with
respect to any “Losses” arising from, relating to or otherwise in connection
with any breach of or failure to perform any covenant or agreement of Service
Provider or JRD, as applicable, contained in this Agreement). Section 8.2. N O
WARRANTY . JRD HEREBY ACKNOWLEDGES THAT SERVICE PROVIDER AND ITS AFFILIATES DO
NOT ORDINARILY PROVIDE TO THIRD PARTIES SERVICES SUCH AS THE SERVICES AS PART OF
THEIR RESPECTIVE BUSINESS ACTIVITIES. JRD ACKNOWLEDGES AND AGREES THAT ALL
SERVICES ARE PROVIDED ON AN “AS IS” BASIS AND THAT JRD ASSUMES ALL RISK AND
LIABILITY ARISING FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES.
ACCORDINGLY, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NONE OF SERVICE
PROVIDER OR ITS AFFILIATES MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN CONNECTION WITH OR WITH
RESPECT TO ANY OF THE SERVICES. SERVICE PROVIDER SPECIFICALLY DISCLAIMS ANY
OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR THE NON - INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
Section 8.3. S pecific Performance . The Parties agree that irreparable damage
would occur and that the Parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity and as further set forth
in A rticle VII . For the avoidance of doubt, this S ection 8.3 shall not
restrict any Party from asserting that the terms and provisions of this
Agreement have not been breached (or would not be breached) by the actions or
omissions (or intended actions or omissions) of such Party. ARTICLE IX M
ISCELLANEOUS Section 9.1. L icense to Intellectual Property . JRD shall grant to
Service Provider a nonexclusive, worldwide, royalty - free license to use
Intellectual Property Rights owned by

 

 

[exh1015_16.jpg]

- 11 - [[5258968]] Service Provider solely for the purpose of, and only to the
extent necessary for, providing the Services. Section 9.2. N otices . All
notices given by one Party to the other Party under this Agreement will follow
the procedures and be delivered to the addresses set forth in S ection 9.2 of
the Purchase Agreement. Section 9.3. G overning Law . THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF. Section 9.4. A ssignment . Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, without the prior written consent of the other
Party, and any assignment without such consent shall be null and void, except
that JRD may, without the consent of Service Provider, assign any or all of its
rights and obligations under this Agreement to any of its Affiliate ( p rovided
that JRD shall remain responsible for the performance of such assignee
Affiliate). Any successor or assignee of rights and/or obligations permitted
hereunder shall, in writing, expressly assume performance of such rights and/or
obligations. Section 9.5. R elationship of the Parties . It is expressly agreed
that Service Provider, on the one hand, and JRD on the other hand, are
independent contractors, and it is further agreed that the Parties fully intend
and expect that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Except as expressly provided herein,
neither Service Provider nor JRD shall have the authority to make any
statements, representations or commitments of any kind, or to take any action
which shall be binding on the other, without the prior written consent of the
other Party to do so. All individuals employed by a Party shall be employees of
that Party and not of the other Party and all costs and obligations incurred by
reason of such employment shall be for the account and expense of such Party.
Section 9.6. F orce Majeure . The failure by Service Provider to perform any
term hereunder when caused by or resulting from a Force Majeure Event shall not
constitute a default or breach under any term of this Agreement; p rovided , h
owever , that Service Provider shall use its commercially reasonable efforts to
continue to perform its obligations under this Agreement and to minimize the
adverse effects arising from any Force Majeure Event. If any such excused delay
occurs, the Service Period shall be extended for a period equal to the time lost
by reason of the delay unless this Agreement has previously been terminated
under A rticle V or under this S ection 9.6 . Service Provider shall, as soon as
reasonably practicable after the occurrence of any such event, (a) provide
written notice to JRD of the nature and extent of any such Force Majeure Event;
and (b) use its commercially reasonable efforts to remove any such causes and
resume performance under this Agreement as soon as reasonably practicable unless
this Agreement has previously been terminated under A rticle V or under this S
ection 9.6 . During the period of a Force Majeure Event, (i) no Fees shall be
assessed or otherwise accrue for the duration of such Force Majeure Event to the
extent such Fees relate to Services Service Provider is unable to provide as a
result of such Force Majeure Event and (ii) JRD shall be entitled to permanently
terminate such Service(s) if a Force Majeure Event shall continue to exist for
more than thirty

 

 

[exh1015_17.jpg]

- 12 - [[5258968]] (30) consecutive days by delivering written notice of such
termination to Service Provider, it being understood that such termination may
be effective immediately upon delivery of such written notice. Section 9.7. S
everability . If any one or more of the provisions of this Agreement is held to
be invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make good faith efforts to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized. Section 9.8. W
aiver and Non - Exclusion of Remedies . Any term or condition of this Agreement
may be waived at any time by the Party that is entitled to the benefit thereof,
but no such waiver shall be effective unless set forth in a written instrument
duly executed by or on behalf of the Party waiving such term or condition. The
waiver by either Party of any right hereunder or of the failure to perform or of
a breach by the other Party shall not be deemed a waiver of any other right
hereunder or of any other breach or failure by such other Party whether of a
similar nature or otherwise. The rights and remedies provided herein are
cumulative and do not exclude any other right or remedy provided by applicable
Law or otherwise available except as expressly set forth herein. Section 9.9. F
urther Assurances . Each Party shall duly execute and deliver, or cause to be
duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement to carry out more
effectively the provisions and purposes hereof. Section 9.10. H eadings . The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section. Section
9.11. C onstruction . Whenever this Agreement refers to a number of days without
using a term otherwise defined herein, such number refers to calendar days,
whether or not “calendar days” is expressly stated. Except where the context
otherwise requires, (a) wherever used, the singular shall include the plural,
the plural shall include the singular; (b) the use of any gender shall be
applicable to all genders; (c) the terms “including,” “include,” “includes” and
“for example” shall not limit the generality of any description preceding such
term and, as used herein, shall have the same meaning as “including, but not
limited to,” and “including, without limitation”; (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, refer to this Agreement
in its entirety and not to any particular provision hereof; (e) the word “will”
means “shall”; (f) if a period of time is specified and dates from a given day
or Business Day, or the day or Business Day of an act or event, it is to be
calculated exclusive of that day or Business Day; (g) “Dollar”, “USD” or “$”
means U.S. Dollars; (h) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement; (i) a
capitalized term not defined herein but reflecting a different part of speech
than a capitalized term which is defined herein shall be interpreted in a
correlative manner; (j) any definition of or reference to any agreement,
instrument or other document herein shall be

 

 

[exh1015_18.jpg]

- 13 - [[5258968]] construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (k) any provision under this Agreement requiring the mutual
agreement of the Parties or the consent or approval of a Party shall only be
satisfied if made in writing signed by the relevant Party(ies) and (l) if this
Agreement is terminated in accordance with its terms, the “Term” shall be deemed
to end on the effective date of such termination. The language of this Agreement
shall be deemed to be the language mutually chosen by the Parties and no rule of
strict construction shall be applied against either Party. Each Party represents
that it has been represented by legal counsel in connection with this Agreement
and acknowledges that it has participated in the drafting hereof. Section 9.12.
C ounterparts . This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed by .pdf
or other electronically transmitted signatures and such signatures shall be
deemed to bind each Party as if they were the original signatures. Section 9.13.
E ntire Agreement; Amendments . This Agreement, including the Exhibits hereto,
sets forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings between the Parties with
respect to the subject matter hereof. In the event of any inconsistency between
the body of this Agreement or any Exhibits to this Agreement and the Asset
Purchase Agreement or any other Related Document, this Agreement shall govern
and control with respect to the provision of Services and the specific subject
matter hereof, and the Asset Purchase Agreement and other Related Documents
shall govern and control with respect to all other matters. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties with respect to the
subject matter hereof other than as are set forth herein and therein. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party. * * * *

 

 

[exh1015_19.jpg]

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives. JANSSEN RESEARCH & DEVELOPMENT, LLC
XBIOTECH USA, INC. By: Name: Z> Title: e,r= - o tl£. D . By : _ Name: Title:
John Simard Chief Executive Officer [{5258968J) [Signature Page to Transition
Services Agreement]

 

 

[exh1015_20.jpg]

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives. JANSSEN RESEARCH & DEVELOPMENT, LLC
XBIOTECH USA, INC. By : _ Name: Title: [Signature Page to Transition Services
Agreement} {[5258968}}

 

 

[exh1015_21.jpg]

[[5262213]] Exhibit A Services 1. Continue to provide bulk drug substance for
ongoing investigator initiated studies for systemic sclerosis and pancreatic
cancer. 2. Continue the administration of ongoing Phase 2(b) HS & AD clinical
trials and provide services as follows: Task Post transfer Responsible (X =
XBiotech) (J=Janssen) Comments / Dependencies Clinical Operations Manage
protocol deviations/issue escalation and report as needed X, J Janssen to review
current process and deviations lists by January 15, 2020. Minimum quarterly
meeting with XBiotech for PDs. Write and approve monitoring guidelines/study
procedures checklist X, J Follow current monitoring guidelines until Janssen
assessment of document completed. Janssen to review and approve/update current
guidelines by January 15, 2020. Future versions to be reviewed by Janssen prior
to final approval. Write & approve IMP handling manuals (preparation and
administration) X, J Current manuals to continue to be followed. Janssen to
review and approve/request changes to current version by January 15, 2020.
Future final versions to be reviewed/approved by Janssen. Prepare ethics
committee submissions and submit to ethics committees X Copies of all
submissions to be sent to Janssen for review/approval. Administer IRB/IEC
payments X XBiotech to administer payments as such payments become due. Prepare
responses to IRB/IEC questions X Janssen to review pior to submission Submit
responses to IRB/IEC questions X Janssen copied on all IRB/EC responses Conduct
PSV, SIV, MV, COV X On - Site Quality Monitoring Visits and co - monitoring
visits by Janssen as needed. Prepare, negotiate, amend and execute existing
contracts with sites and vendors until completion of studies X Contracts
(including amendments) need to be approved by Janssen Payment to study sites X
All Sites will have notification of Janssen ownership. XBiotech to administer
payments as such payments become due.

 

 

[exh1015_22.jpg]

[[5262213]] Task Post transfer Responsible (X = XBiotech) (J=Janssen) Comments /
Dependencies Payment of Vendors X All vendors will have notification of Janssen
ownership. XBiotech to administer payments as such payments become due.
Notification of Study end to IRB/EC X Janssen to be provided with the letters of
notification upon XBiotech’s receipt for recordkeeping. Management and Oversight
of vendors X All vendors will have notification of Janssen ownership. Provide
monitoring services X Translations of study documents X Janssen to provide
XBiotech feedback if necessary. Newsletters X Janssen to review and approve
Maintain Trial Master File (TMF) during study X Janssen to audit TMF files; All
files to be sent to Janssen at end of study 1572 J, X Should both now be listed
on the 1572 Financial disclosure J, X Both companies should be listed Laboratory
Q - Labs X - oversight All vendors will have notification of Janssen ownership.
DATA MANAGEMENT Compare, select and develop standards X N/A as eCRF was already
developed. Might become applicable if eCRF changes would need to be installed
after transfer to Janssen. eCRF design & setup X eCRF already built and in use.
QOL questionnaires X User Acceptance Test (UAT) of eCRF X Only applicable if
eCRF changes. Janssen to review if updates are made. Data Handling Study Team
Agreement (DHSTA=Data Management Plan) X, J XBiotech to draft DHSTA (DMP),
Janssen to review and approve. Laboratory transfer specifications X DTAs to be
provided to Janssen; Janssen to support future updates of LTS EDC system set up
X Provide Janssen Access. Dictionary linking X Janssen to approve dictionaries
Coding X Janssen to review and approve

 

 

[exh1015_23.jpg]

[[5262213]] Task Post transfer Responsible (X = XBiotech) (J=Janssen) Comments /
Dependencies Production data transfer X, J oversight Transfer will include
external data and EDC data. Transfer data per data transfer agreement and upon
request X Transfer will include external data and EDC data. DM Study Files (TMF)
X Transfer at end of trial Data validation X, J oversight Data validation
already completed Medical Writing Prepare, review and approve protocol and
protocol amendments J , X Content of protocol amendments need to be approved by
Janssen REGULATORY AFFAIRS Sponsorship X*, J *According to the Transfer of
Obligations Prepare submission packages (protocols, ICF, IB patient materials
etc.) X, J oversight Janssen Template is being drafted for IB Review submission
packages X,J oversight IMPD Amendment preparation and review X, J Janssen to
submit to IND Notification of study end to Ethics Committees and Health
Authorities X - IRB/ECs J – Health Authorities Provide Janssen with copies of
notifications for study files; SAFETY Receive Inbound Serious Adverse Events
(SAEs) from study sites X,J XBiotech to send SAE cases and Source Documents to
GMSO. XBiotech to be trained on Janssen SOPs for SAEs, Pregnancy Reporting and
PQCs. Clinical Trial Supplies Package and label Investigational Medicinal
Product (IMP) X

 

 

[exh1015_24.jpg]

[[5262213]] Task Post transfer Responsible (X = XBiotech) (J=Janssen) Comments /
Dependencies IMP storage (bulk supply) X IMP shipment to study site X IMP
reconciliation at study sites X Handling of Changes, deviations, CAPA’s, Product
Quality Complaints (PQC) and Recalls X, J Janssen to be informed about any PQCs
involving supplies. XBiotech to be trained on Janssen PQC and recall process
Review and Approve Complaints and recalls X Janssen to review Receive
Temperature out of Range (TOR) events from sites X Review and approve/reject TOR
events X Overall drug supply management (ensuring supplies for all trials,
expiry management, etc.) X Drug destruction at Sites X Drug destruction at
Depots X Review major deviations, CAPAs and changes to Drug Substance (DS), Drug
Product (DP) and IMP documentation X J Janssen to review

 

 

[exh1015_25.jpg]

[[5262213]] List of Abbreviations: CAPA Corrective and Preventive Actions CDS
Clinical Data Support CMO Clinical Manufacturing Organization CMV Clinical
Monitoring Visit COV Close Out Visit COS Change of Sponsorship CRA Clinical
Research Agreement CRO Contract Research Organization CTA Clinical Trial
Application or Clinical Trial Agreement CTSRS Clinical Trial Safety Reporting
System DHSTA Data Handling Study Team Agreement = Data Management Plan DM Data
Management DOA Delegation of Authority DP Development Plan DS Development
Strategy DSUR Development Safety Update Report ECG Electrocardiogram eCRF
Electronic Case Report Form eCTD Electronic Common Technical Document GCO Global
Clinical Operations IB Investigator Brochure IDMC Independent Data Monitoring
Committee IEC Independent Ethics Committee

 

 

[exh1015_26.jpg]

[[5262213]] IMP Investigational Medicinal Product IND Investigational New Drug
IRB Institutional Review Board JCI Janssen - Cilag International OSQMV On - Site
Quality Monitoring Visits PSV Pre - Study Visit QA Quality Assurance QOL Quality
Of Life QP Qualified Person SAE Serious Adverse Event SIV Site Initiation Visit
SMT Safety Management Team SOP Standard Operating Procedure SUSAR Suspected
Unexpected Serious Adverse Reaction TLF Tables listings and figures WI Work
Instruction

 

 

[exh1015_27.jpg]

[[5258968]] B - 1 Exhibit B Buyer Manager and Seller Manager B uyer Manager:
Kathleen Long S eller Manager: Ashley Otero

 

 

